Citation Nr: 1309307	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-14 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus and residuals of inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



REMAND

The Veteran served on active duty from June 1975 to December 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In July 2012, the Board remanded this matter further development.

Medical records reveal that the Veteran has been diagnosed as having various low back disabilities.  For example, an August 2012 VA examination report includes a diagnosis of degenerative disc disease of the lumbosacral spine with radiculopathy.  Thus, a current low back disability has been demonstrated.

Service treatment records include a January 1976 report of treatment for a back injury that resulted in back pain on movement.  Examination revealed mild muscular pain in the left paravertebral muscle.  The Veteran was also treated for aching back pains and low back pain at the L5/S1 level in September 1978.  He contends that back problems have continued in the years since service.  Nevertheless, there is some evidence to the contrary.

The nurse practitioner who conducted the August 2012 VA examination opined that the Veteran's current low back disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that service treatment records documented a total of 3 visits for a low back condition during the Veteran's service, and that none of these complaints was associated with a history of an acute event or trauma.  The claims file was thereafter void of any complaints, evaluations, diagnoses, or treatment for a low back condition until 2005, which was more than 25 years after the Veteran's discharge from service.

The examiner further explained that the Veteran and evidence in the claims file made reference to several post-service back injuries in 1995, 2006, and 2007.  The Veteran was involved in a worker's compensation claim, stopped working due to his back condition, and received Social Security Administration disability benefits.  However, there was absolutely no evidence of any chronic low back disability within 25 years of his separation from service.  Overall, it was felt that the evidence did not support the contention that the Veteran's current back disability was incurred while he was in service.

The explanation that accompanies the August 2012 opinion is somewhat contradictory.  The opinion also appears to be based on an inaccurate history and does not reflect consideration of the Veteran's reports of a continuity of symptomatology since service.  Specifically, the examiner explained that the claims file was void of any complaints, evaluations, diagnoses, or treatment for a low back condition for approximately 25 years following service.  However, she then acknowledged that there was evidence of post-service back problems as early as 1995 (at which time the Veteran reportedly experienced a back injury).  

Also, while the examiner explained that none of the Veteran's complaints of back problems in service was associated with a history of an acute event or trauma, the January 1976 report of treatment for back pain reflects that the Veteran reported that he had hurt his back the day prior to the evaluation.  Hence, the August 2012 opinion is based on an inaccurate history and is therefore of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Additionally, the examiner apparently discounted, without explanation, the Veteran's reports of a continuity of symptomatology since service and based her opinion largely on the absence of objective evidence of treatment for back problems for many years following service.  In this regard, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Moreover, the Veteran and his representative have claimed on various occasions, including in a November 2009 statement, that the current low back disability is related to the service-connected bilateral pes planus and residuals of inguinal hernia repair.  Medical opinion evidence is now required as to whether a current low back disability was caused or aggravated by such service-connected disabilities.  See 38 C.F.R. § 3.310 (2012).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103(a) (West 2002).  Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  Ask the examiner who conducted the August 2012 VA examination to review the claims file, including this remand and any relevant records contained in the Virtual VA system, and provide a new opinion as to the etiology of the Veteran's current low back disability.   
For each current low back disability identified (i.e. any low back disability diagnosed since August 2006), the opinion provider shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current low back disability had its onset in service, had its onset in the year immediately following service, is related to the Veteran's low back problems in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current low back disability was caused (in whole or in part) by the Veteran's service-connected bilateral pes planus and/or residuals of inguinal hernia repair?

(c)  Is it at least as likely as not (50 percent probability or more) that the current low back disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected bilateral pes planus and/or residuals of inguinal hernia repair?

In formulating the above opinions, the opinion provider must acknowledge and comment on all low back disabilities diagnosed since August 2006, all instances of treatment for low back problems in the Veteran's service treatment records (including the January 1976 report of treatment for back pain following a back injury and the September 1978 reports of treatment for back pains), the Veteran's post-service back injuries, and his reports of a continuity of symptomatology in the years since service.  

The opinion provider must provide reasons for each opinion given.  The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms or continuity since service, the opinion provider must provide a reason for doing so.  

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the August 2012 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA examination to obtain the necessary opinions.

3.  The AOJ shall review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

